Title: [April 4. 1776.]
From: Adams, John
To: 


      April 4. 1776. We did great Things again.
      Agreable to the order of the Day, the Congress resolved itself into a Committee of the whole to take into Consideration the Trade of the United Colonies, and after some time spent thereon, the President resumed the Chair and Mr. Harrison reported that the Committee had taken into Consideration the matters referred to them and had come to sundry Resolutions, which he was ordered to deliver in. The Resolutions agreed to by the Committee of the whole Congress being read, Ordered to lie on the Table.
     